Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on November 22, 2021. Claims 1-20 are currently pending. 

Specification
In view of the response filed on 11/22/2021 amending the specification to include the issued patent number the objections made against the specification in the office action of 10/28/2021 have been withdrawn. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claim 1, lines 3,4 and 6 should recite –arrhythmia—in order to fix an inadvertent typographical error. Claim 1, line 4 should recite –in response to detecting—in order to fix an inadvertent typographical error. Claim 15, lines 6,8 and 10 should recite –arrhythmia—in order to fix an inadvertent typographical error. Claim 15, line 8 should recite –in response to detecting—and –the LCP is configured to-- in order to fix an inadvertent typographical errors. Appropriate correction is required. Claims 2-9 and 16-20 directly or indirectly depend from claims 1 and 15 and are also objected to for the reasons stated above regarding claims 1 and 15. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 11/22/2021 clarifying the language of claims 5 and 20 the 112 rejections made against the claims in the office action of 10/28/2021 have been withdrawn. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 has been amended to recite “determining to temporarily deliver a therapy based at least in part on the sensed signals”, “temporarily delivering therapy to the patient for a temporary period of time using a first implantable medical device” and “before returning to the unmodified therapy of the second IMD after the temporary period of time expires”, however the original disclosure does not provide support for the recited limitations. The original disclosure (specification, drawings and claims) recites “temporarily stop providing therapy, temporary shutdown, or operate in any other suitable manner” (para. [0005]-[0006], [0055], [105]-[107], [0109] of published application US 2020/0197700) which is very general and does not go into the specifics regarding how long the anti-tachycardia pacing is provided and the other therapy is temporarily modified, stopped or shut down. The original disclosure does not recite anything regarding a time period associated with providing the therapy, i.e. a temporary period of time, or tracking and determining when a temporary period of time expires, i.e. after the temporary period of time expires, as now recited within claim 10. Further, the original disclosure does not recite what takes place after the temporarily stop providing therapy, temporary shutdown, or operate in any other suitable manner, i.e. it does not recite that the second IMD returns to the unmodified therapy as now recited within claim 10. Therefore, the claims contain subject 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-4,6-11,13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,744,572 to Greenhut et al. (Greenhut) in view of US 2012/0109236 to Jacobson et al. (Jacobson) (all previously cited).  
In reference to at least claim 1
Greenhut teaches systems and method for leadless pacing and shock therapy which an implantable medical device system that includes: detecting, by a leadless cardiac pacemaker (LCP), an arrhythmia of the heart of the patient (e.g. LCP able to detect anti-tachyarrhythmia, Col. 3, ll. 28-34; Col. 5, ll. 25-29, 51-59; Col. 7, ll. 39-42; LPD determine based on a second electrical signal from the heart whether to delivery anti-tachycardia pacing to the heart, Col. 2, 11. 31-38, 47-55; Col. 9, ll. 25-31); in response to the detecting the arrhythmia, determining, by the LCP, to deliver an anti-tachycardia pacing therapy (e.g. detect anti-tachyarrhythmia, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 7, ll. 39-42, LPD determine based on a second electrical signal from the heart whether to delivery anti-tachycardia pacing to the heart, Col. 2, 11. 31-38, 47-55; Col. 9, ll. 25-31) without seeking confirmation of the detected arrhythmia from an IMD (e.g. (e.g. LCP able to detect anti-tachyarrhythmia, Col. 3, ll. 28-34; Col. 5, ll. 25-29, 
In reference to at least claim 3
Greenhut discloses the IMD is a subcutaneous implantable cardioverter-defibrillator (e.g. SICD and one or more LCP devices may sense and coordinate delivery of therapy, Col. 3, Il. 28-34; Col. 5, Il. 51-59; Col. 7, Il. 39-42; Col. 36, Il. 19-29). 
In reference to at least claim 4
Greenhut discloses the IMD is an implantable cardiac pacemaker (e.g. one or more LCP devices may sense and coordinate delivery of therapy, Col. 3, Il. 28-34; Col. 5, Il. 51-59; Col. 6, Il. 17-25; Col. 7, Il. 39-42; Col. 36, Il. 19-29).
In reference to at least claim 6
Greenhut discloses wherein the LCP is configured to deliver the anti-tachycardia pacing therapy to a ventricle of the patient’s heart. (e.g. LCP located in the ventricles and/or atria, Col. 6, ll. 17-25). 
In reference to at least claim 7
Greenhut discloses wherein the LCP is configured to deliver a therapy to an atrium of the patient’s heart (e.g. LCP located in the ventricles and/or atria, Col. 6, ll. 17-25). 
In reference to at least claim 8
Greenhut discloses wherein the IMD is configured to deliver a therapy to the patient’s heart, and the message received from the LCP modifies the therapy that is delivered by the IMD (e.g. multiple LCPs may be used in conjunction with each other to detect and determine the presence of an arrhythmia, one or more LCP devices may sense and coordinate delivery of therapy, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 6, ll. 19-26, Col. 7, ll. 39-42; Col. 24, ll. 28-40, Col. 36, ll. 19-29; a second device may charge prior to, or concurrent with ATP delivery, Col. 12, Il. 49-60, Col. 36, Il. 44-47; cooperative monitoring of a patient and/or therapy delivery...configured to override the other device, Col. 38, Il. 53-67).
In reference to at least claim 9
Greenhut discloses wherein the LCP is configured to deliver anti- tachycardia pacing therapy to a first ventricle site, and the IMD is configured to deliver defibrillation shock therapy to the heart (e.g. SCID and/or one or more LPDs may be used in conjunction with each other to detect and determine the presence of an arrhythmia, the SCID and/or one or more LCP devices may sense and coordinate delivery of therapy including delivery of a shock, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 6, ll. 19-26, Col. 7, ll. 39-42; Col. 24, ll. 28-40, Col. 
In reference to at least claim 10
Greenhut teaches systems and method for leadless pacing and shock therapy which discloses method for delivering anti-tachycardia pacing therapy to a heart of a patient (e.g. detect anti-tachyarrhythmia, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 7, ll. 39-42) the method comprising: sensing one or more cardiac signals (e.g. detect anti-tachyarrhythmia, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 7, ll. 39-42); determining to temporarily deliver therapy based on the one or more sensed cardiac signals (e.g. detect anti-tachyarrhythmia may deliver anti-tachycardia pacing or post-shock pacing, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 7, ll. 39-42; ATP therapy  is delivered for a temporary period of time, deliver ATP, Figs. 7, 9, 11; post-shock therapy is delivered for a predetermined period of time Col. 13, l. 57-Col. 14, l. 18); temporarily delivering the therapy to the patient for a temporary period of time using a first implantable device (e.g. LCP detects anti-tachyarrhythmia, Col. 3, ll. 28-34; Col. 5, ll. 51-67; Col. 7, ll. 39-42; may deliver anti-tachycardia pacing or post-shock pacing, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 7, ll. 39-42; ATP therapy  is delivered for a temporary period of time, deliver ATP, Figs. 7, 9, 11; post-shock therapy is delivered for a predetermined period of time Col. 13, l. 57-Col. 14, l. 18); in response to having determined to proceed with temporarily delivering the therapy communicating a message from the first IMD to a second IMD before delivery of the therapy by the first IMD (e.g. send to a second device to confirm that therapy should be delivered prior to any therapy being delivered by the first device, Col. 2, Il. 1-17; detect anti-tachyarrhythmia and send to another device to confirm that therapy should be delivered, Col. 3, Il. 28-34; Col. 5, Il. 51-59; Col. 7, Il. 39-42; Col. 36, Il. 19-29; send messages confirming the determination to deliver ATP therapy, Col. 9, Il. 45-49; multiple LPDs may be used in conjunction with each other to detect and determine the presence of an arrhythmia, one or more LCP devices may sense and coordinate delivery of therapy, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 6, ll. 19-26, Col. 7, ll. 39-42; Col. 24, ll. 28-40, Col. 36, ll. 19-29) and temporarily modifying a therapy 
In reference to at least claim 11

In reference to at least claim 13
Greenhut discloses the second IMD is a subcutaneous implantable cardioverter-defibrillator (e.g. SICD and one or more LCP devices may sense and coordinate delivery of therapy, Col. 3, Il. 28-34; Col. 5, Il. 51-59; Col. 7, Il. 39-42; Col. 36, Il. 19-29). 
In reference to at least claim 14
Greenhut discloses the second IMD is an implantable cardiac pacemaker (e.g. one or more LCP devices may sense and coordinate delivery of therapy, Col. 3, Il. 28-34; Col. 5, Il. 51-59; Col. 6, Il. 17-25; Col. 7, Il. 39-42; Col. 36, Il. 19-29).
In reference to at least claim 15
Greenhut teaches systems and method for leadless pacing and shock therapy which discloses an implantable medical device system for delivering anti-tachycardia pacing therapy to a heart of a patient (e.g. detect anti-tachyarrhythmia, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 7, ll. 39-42) the implantable medical device system comprising: a leadless cardiac pacemaker (LCP) (e.g. LCP detects anti-tachyarrhythmia, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 7, ll. 39-42); an Implantable medical device communicatively coupled with the LCP (e.g. SCID and/or one or more LPDs may be used in conjunction with each other to detect and determine the presence of an arrhythmia, one or more LCP devices may sense and coordinate delivery of therapy, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 6, ll. 19-26, Col. 7, ll. 39-42; Col. 24, ll. 28-40, Col. 36, ll. 19-29), the LCP configured to detect an arrhythmia (e.g. LCP able to detect anti-
In reference to at least claim 17
Greenhut discloses wherein the IMD modifies its behavior in response to receiving the message from the LCP by assisting in providing therapy to the heart of the patient (e.g. multiple LPDs may be used in conjunction with each other to detect and determine the presence of an arrhythmia, one or more LCP devices may sense and coordinate delivery of therapy, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 6, ll. 19-26, Col. 7, ll. 39-42; Col. 24, ll. 28-40, Col. 36, ll. 19-29, a second device may charge prior to, or concurrent with ATP delivery, Col. 12, Il. 49-60, Col. 36, Il. 44-47; cooperative monitoring of a patient and/or therapy delivery...configured to override the other device, Col. 38, Il. 53-67).
In reference to at least claim 18
Greenhut discloses the IMD is a subcutaneous implantable cardioverter-defibrillator (e.g. SICD and one or more LCP devices may sense and coordinate delivery of therapy, Col. 3, Il. 28-34; Col. 5, Il. 51-59; Col. 7, Il. 39-42; Col. 36, Il. 19-29). 
In reference to at least claim 19
Greenhut discloses the IMD is an implantable cardiac pacemaker (e.g. one or more LCP devices may sense and coordinate delivery of therapy, Col. 3, Il. 28-34; Col. 5, Il. 51-59; Col. 6, Il. 17-25; Col. 7, Il. 39-42; Col. 36, Il. 19-29).

Claims 2,12 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,744,572 to Greenhut et al. (Greenhut) in view of US 2012/0109236 to Jacobson et al. (Jacobson) as applied to claims 1,10 and 15 further in view of US Patent No. 7,634,313 to Kroll et al. (Kroll) (previously cited).  
In reference to at least claims 2,12 and 16
Greenhut as evidence by Jacobson teaches a method and system according to claims 1,10 and 15 but does not explicitly teach wherein the IMD or second IMD is configured to temporarily stop providing therapy in response to being informed of a delivery of anti-tachycardia pacing therapy to the heart of the patient by the first IMD or the LCP. 
Kroll teaches a failsafe satellite pacemaker system which discloses a plurality of implantable devices (e.g. 702/706, Fig. 7) that can communicate with each other and inhibit other satellite pacemakers from delivering a pacing pulse when it is detected that another satellite pacemaker is already providing therapy (e.g. Col. 16, |. 64 — Col. 17, |. 2). Kroll also discloses being able to hibernate or power down a satellite pacemaker when another satellite pacemaker is already providing the therapy (e.g. Col. 17, Il. 15-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method/system of Greenhut as evidence by Jacobson with the teachings of Kroll to include inhibiting or inactivating the implantable medical device when being informed of a delivery of anti-tachycardia pacing therapy to the heart of the patient by the LCP in order to extend the life of the implantable device by preserving battery power and to prevent or reduce inappropriate therapy being delivered to the patient when multiple pulses are delivered by multiple devices.

Claim 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,744,572 to Greenhut et al. (Greenhut) in view of US 2012/0109236 to Jacobson et al. (Jacobson) as applied to claims 1 and 15 further in view of US 2006/0135877 to Giftakis et al. (Giftakis) (previously cited).  
In reference to at least claims 5 and 20
Greenhut as evidence by Jacobson teaches a method and system according to claims 1 and 15 but does not explicitly teach the IMD being a neural stimulation device. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method/system of Greenhut as evidence by Jacobson with the teachings of Giftakis to include the IMD being a neural stimulation device in order to yield the predictable result of providing additional therapies to the patient in coordination with the cardiac pacing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,617,873. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims in the instant application and the claims within U.S. Patent No. 10,617,873 recite a method for delivering anti-tachycardia pacing therapy to a heart by determining by a leadless pacemaker to deliver anti-tachycardia pacing therapy, delivering the therapy to the heart using the leadless pacemaker and in response to having determined to proceed with delivering an anti-tachycardia pacing therapy, communicating a message via sub-threshold, non-capture, conducted communication pulses from the leadless pacemaker to an implanted device before delivery of the anti-tachycardia pacing therapy by the LCP such that the implanted device modifies its behavior in response to receiving the message from the LCP. The only difference being that the claims within U.S. Patent No. 10,617,873 are more specific, i.e. reciting the implanted device being a second leadless pacemaker. The method recited in the instant application is fully anticipated by the method within U.S. Patent No. 10,617,873 the only difference being that the claims within U.S. Patent No. 10,617,873 are more specific, i.e. reciting the implanted device being a second leadless pacemaker, otherwise the claims in the instant application are almost identical and fully anticipated by the claims recited within U.S. Patent No. 10,617,873 and any grant of patent in the instant application would improperly extend the rights granted by U.S. Patent No. 10,617,873, see MPEP §804. 

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. It is noted that several of the rejections have been updated in view of the claim amendments. Applicant argues that Greenhut does not teach detecting an arrhythmia using a leadless pacemaker without seeking confirmation of the detected arrhythmia from another implanted device, the examiner respectfully disagrees. Greenhut discloses detecting, by a leadless cardiac pacemaker (LCP), an arrhythmia of the heart of the patient (e.g. LCP able to detect anti-tachyarrhythmia, Col. 3, ll. 28-34; Col. 5, ll. 25-29, 51-59; Col. 7, ll. 39-42; LPD determine based on a second electrical signal from the heart whether to delivery anti-tachycardia pacing to the heart, Col. 2, 11. 31-38, 47-55; Col. 9, ll. 25-31) and in response to the detecting the arrhythmia, determining, by the LCP, to deliver an anti-tachycardia pacing therapy (e.g. detect anti-tachyarrhythmia, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 7, ll. 39-42, LPD determine based on a second electrical signal from the heart whether to delivery anti-tachycardia pacing to the heart, Col. 2, 11. 31-38, 47-55; Col. 9, ll. 25-31) without seeking confirmation of the detected arrhythmia from an IMD (e.g. (e.g. LCP able to detect anti-tachyarrhythmia, Col. 3, ll. 28-34; Col. 5, ll. 25-29, 51-59; Col. 7, ll. 39-42; LPD can utilize one-way communication to detect an arrhythmia and communicate the information without receiving a confirmation Col. 5, ll. 25-29, Col. 8, ll. 55-60, Col. 29, ll. 20-26; may operate using its own tachyarrhythmia detection algorithm, Col. 37, ll. 8-18). Greenhut discloses several ways in which the implanted devices can detect arrhythmias and communicate information to other devices including the LCP being able to detect anti-tachyarrhythmia (Col. 3, ll. 28-34; Col. 5, ll. 25-29, 51-59; Col. 7, ll. 39-42) and that the LPD can utilize one-way communication to detect an arrhythmia and communicate the information without receiving a confirmation (e.g. Col. 5, ll. 25-29, Col. 8, ll. 55-60, Col. 29, ll. 20-26) and that the LCP can operate using its own tachyarrhythmia detection algorithm (e.g. Col. 37, ll. 8-18), therefore Greenhut does disclose that the implanted device can detect and deliver therapy without seeking confirmation from other implanted devices. Applicant further argues that Greenhut does not disclose determining to temporarily provide a therapy and sending a message via non-capture communication . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JG/Examiner, Art Unit 3792           

/REX R HOLMES/Primary Examiner, Art Unit 3792